     Case 3:19-cv-00602-LRH-WGC Document 69 Filed 02/08/21 Page 1 of 1




 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT

 5                                       DISTRICT OF NEVADA
 6
                                                 ***
 7    MARLONESHA BECKER, individually and Case No. 3:19-cv-000602-LRH-WGC
      on behalf of all other similarly situated,
 8                                                 ORDER
 9                       Plaintiffs,
10           v.
11    KAMY KESHMIRI, an individual; JAMY
      KESHMIRI, an individual; FANTASY
12    GIRLS, LLC, a Nevada limited liability
      corporation; DOE MANAGERS 1-3; and
13    DOES 4-100, inclusive,
14                                        Defendants.
15

16          The Court is aware that the Plaintiffs—Brooklyn Davenport, Kirsten Discipulo, Beverly
17   Flynn, and Joye Jackson—have all accepted offers of judgement from Defendants Kamy Keshmiri,
18   Jamy Keshmiri, and Fantasy Girls, LLC (“Defendants”) (ECF. Nos. 65–68). Because there are
19   outstanding motions to vacate a previous order (ECF Nos. 47–48) and for conditional class
20   certification (ECF No. 53), the Court requests a status update from the parties regarding this case.
21   In the alternative, the Court would accept a stipulation for dismissal of the case if the pending
22   motions are no longer disputed considering the acceptances of offers of judgment.
23          IT IS THEREFORE ORDERED that the parties have (10) ten days after the entry of this
24   Order to update the Court the status of this case.
25          IT IS SO ORDERED.
26          DATED this 8th day of February, 2021.
27                                                            LARRY R. HICKS
                                                              UNITED STATES DISTRICT JUDGE
28
                                                          1
